Citation Nr: 1821572	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-21 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence had been received sufficient to reopen a claim of entitlement to service connection for left knee condition.

2.  Whether new and material evidence had been received sufficient to reopen a claim of entitlement to service connection for degenerative disc disease, lumbar spine.

3.  Entitlement to an initial rating higher than 10 percent for right knee disability prior to November 2, 2016.

4.  Entitlement to an initial rating higher than 30 percent for right knee disability as of November 2, 2016.

5.  Entitlement to a rating higher than 10 percent to right knee instability as of November 2, 2016.

6.  Entitlement to an initial compensable rating for chronic sinusitis with nasal congestion.

7.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

8.  Entitlement to service connection for dental condition.

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).

10.  Entitlement to service connection for left knee strain.

11.  Entitlement to a rating higher than 50 percent for generalized anxiety disorder with depression.

12.  Entitlement to an effective date earlier than January 9, 2017 for the grant of an increased rating to 50 percent for generalized anxiety disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and an August 2015 rating decisions of the VA RO in Oakland, California.  The generalized anxiety disorder issues derive from a July 2017 rating decision to which the Veteran has filed a notice of disagreement but a statement of the case has not yet been furnished.  

The July 2012 rating decision granted service connection for tinnitus, right knee osteoarthritis, pseudofolliculitis barbae, and chronic sinusitis with nasal congestion. 

In January 2015, the Board dismissed the Veteran's claim for a higher rating for tinnitus and remanded the issues of increased ratings for right knee disability, pseudofolliculitis barbae, sinusitis with nasal congestion, and TDIU for further development.

The August 2015 rating decision denied the Veteran's attempts to reopen the issues of service connection for left knee strain and degenerative disc disease of the lumbar spine and denied the Veteran's claim of service connection for a dental condition.

In a December 2016 rating decision, during the pendency of this appeal, the Veteran's rating for right knee osteoarthritis was increased to 10 percent effective November 2, 2016 and he was assigned a separate 10 percent rating for associated instability, also effective November 2, 2016.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran testified at a video conference hearing before a Veterans Law Judge in November 2014.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who conducted the November 2014 hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing participate in the decision in an appeal.  See 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran was informed of this in a May 2017 letter.  In his May 2017 response, he elected to testify at another hearing before the Board.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing is associated with the claims file.  At that hearing, the Veteran waived initial RO consideration of an updated CAPRI report.  See 38 C.F.R. § 20.1304 (2017).

A claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO typically adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for adjudication or additional referral to the applicable VA medical facility, as appropriate.  38 C.F.R. § 19.9 (b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for left knee strain and the rating/effective date issue regarding generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2012 rating decision, the RO denied service connection for left knee condition and degenerative disc disease of the lumbar spine; the Veteran did not complete an appeal of that decision with regard to these issues.

2.  Evidence added to the record since the July 2012 decision denying service connection for left knee condition, does relate to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim.

3.  Evidence added to the record since the July 2012 decision denying service connection for degenerative disc disease of the lumbar spine, does relate to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim.

4.  Prior to November 2, 2016, the Veteran's right knee disability manifests as pain, noncompensable limitation of flexion and limitation of extension not limited to 10 degrees.

5.  As of November 2, 2016, the Veteran's right knee disability manifests as pain, limitation of motion, crepitus, locking, imbalance, and instability.

6.  Slight right knee instability was found as of November 2, 2016.

7.  The Veteran's chronic sinusitis is characterized by two non-incapacitating episodes per year.

8.  The Veteran's pseudofolliculitis barbae affects less than five percent of his entire body and less than five percent of the exposed area; which has been treated with topical cream, not systemic therapy.

9.  The Veteran's degenerative disc disease, lumbar spine, is not related to his active service or to a service connected disability.

10.  The Veteran does not have a dental disorder for which service-connected compensation is payable.

11.  The Veteran's service connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The July 2012 rating decision that denied service connection for left knee condition and degenerative disc disease of the lumbar spine is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for a left knee condition have all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

3.  The criteria for reopening a claim of entitlement to service connection for a lumbar spine condition have all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

4.  Prior to November 2, 2016, the criteria for a rating higher than 10 percent for right knee limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes (DC) 5003, 5257, 5260, 5261 (2017).

5.  As of November 2, 2016, the criteria for a rating higher than 30 percent for right knee limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5003, 5260, 5261 (2017).

6.  As of November 2, 2016, the criteria for a rating higher than 10 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5257 (2017).

7.  The criteria for an initial compensable rating for the Veteran's chronic sinusitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, DC 6511 (2017).

8.  The criteria for an initial compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DC 7813-7806 (2017).

9.  The criteria for service connection for degenerative disc disease, lumbar spine, have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

10.  The criteria for service connection for dental disability for compensation purposes have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.381, 4.150, 17.161 (2017).

11.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  New and Material Evidence

Prior to the filing of the current claim of entitlement to service connection for left knee and back disabilities, the AOJ previously denied claims of service connection for left knee condition and degenerative disc disease of the lumbar spine in July 2012.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1100 (2017).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C. § 7105 (b)(1) (2012); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2017).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (2012).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result. 38 U.S.C. § 7105 (b); 38 C.F.R. § 20.201 (2012).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2012).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C. § 7105 (c) (2012).

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The July 2012 rating decision denied service connection for a left knee condition because there was no competent medical evidence linking his current left knee symptoms to his military service.  Similarly, the July 2012 rating decision denied service connection for degenerative disc disease of the lumbar spine the record did not establish a compensable degree of arthritis within one year of the Veteran's separation from service and there was no competent medical evidence linking his current left knee symptoms to his military service.  

Here, the Veteran's July 2012 notice of disagreement was limited to other issues and no notice of disagreement was submitted with regard to his left knee and back disability claims.  Thus, the July 2012 rating decision became final with regard to these issues one year after its issuance.  See 38 C.F.R. § 20.1103.  There was no new and material evidence received within one year of notification of the denials.

The evidence received since those denials includes the Veteran's claim that both conditions were caused or aggravated by his service connected right knee disability due to overcompensation.  This is sufficient to reopen these claims and address them on the merits.


III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).


A.  Right Knee Disability

The Veteran is seeking an increased rating for right knee disability.  The Veteran was originally granted service connection for right knee osteoarthritis in the July 2012 rating decision on appeal.  At that time, this disability was rated 10 percent effective February 16, 2011.

In a December 2016 rating decision, during the pendency of this appeal, the Veteran's rating for right knee osteoarthritis was increased to 30 percent effective November 2, 2016 and he was assigned a separate 10 percent rating for associated instability, also effective November 2, 2016.  As such, this issue has been staged.  Below the Board will address whether this or an alternate staging is appropriate.

The Veteran's right knee disability is currently rated under hyphenated diagnostic codes (DCs) 5003-5260 and 5003-5257.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, DC 5003 provides rating criteria for degenerative arthritis, DC 5260 provides rating criteria for limitation of extension of the knee, and DC 5257 provides rating criteria for knee instability.  See 38 C.F.R. § 4.71a.

Degenerative arthritis is rated under DC 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.  Note (1) under DC 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion. 

Under DC 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Additionally, DC 5261 dictates that limitation of extension of the knee to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is zero degrees of extension to 140 degrees of extension.  38 C.F.R. § 4.71a, Plate II.

If the criteria for a compensable rating under both DC 5260 and DC 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Similarly, a claimant who has both arthritis and instability of the knee may be rated separately under DC 5010 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

Knee instability is evaluated under DC 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.


1.  Prior to November 2, 2016

Throughout the course of the appeal, the treatment records show the Veteran's complaints of right knee pain.

In July 2011 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran reported stiffness, giving way, locking, and pain, but denied weakness, swelling, heat, redness, lack of endurance, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He reported flare-ups as often as seven times a week, lasting up to 24 hours.  The severity was 8/10.  Flare-ups were precipitated by physical activity and occurred spontaneously.  They were alleviated by rest and spontaneously.  During flare-ups, the Veteran described functional impairment described as pain.  He reported difficulty standing and walking.  He described an inability to walk.  He was not receiving treatment for this disability.  He was never hospitalized nor had any surgery for this disability and it had not resulted in incapacitation in the prior 12 months.  He had not had any joint replacement.  He reported overall functional impairment of inability to walk.  

Physical examination found the Veteran's posture and gait normal.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  He did not require an assistive device for ambulation.  His right knee was tender, but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation.  The left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no locking pain, genu recurvatum, or crepitus of either knee.  There was no ankylosis.  Range of motion testing found flexion to 140 degrees with pain at 135 degrees and full range of extension.  Repetitive range of motion testing was possible and resulted in the loss of an additional five degrees of flexion due to pain.  The Veteran's right knee joint function was not additionally limited by fatigue, weakness, lack of endurance, and/or incoordination after repetitive motion.  The Veteran's left knee had full range of flexion and extension without any additional limitation upon repetitive testing.  The Veteran's left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive motion.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for both knees.  This examiner diagnosed the Veteran with early osteoarthritis of the right knee with pain and tenderness.  This was confirmed by x-ray.  Objective stability testing was within normal limits.

In his July 2012 notice of disagreement, the Veteran stated that there were times when he still got sharp pain down his right leg.  On November 2, 2012, the Veteran was evaluated and measured a knee sleeve for his knee arthralgia.  In January 2013 the Veteran was given an unloader knee brace and told to wear it only a couple of hours a day.

A March 2013 VA treatment record noted right knee range of motion from zero to 125 degrees with pain at the end of the range of motion, full muscle strength, intact light touch sensation, and good balance.

An August 2013 VA treatment record noted bony hypertrophy of the bilateral knees without atrophy, effusion, edema, or erythema.  There was no warmth, but there was tenderness to palpation along medial joint lines and patellar tendons/patellas.  Range of motion testing found limitation of flexion to 90 degrees and extension to zero to 10 degrees.  Stability testing was negative.  McMurray Meniscus testing was positive.  Muscle tone was normal.  Sensation was intact to light touch.  Deep tendon reflexes were 1/4.  A September 2013 VA treatment record noted right knee range of motion from zero to 125 degrees with no pain at the end of the range of motion, full muscle strength and good balance.  He did not use an assistive device for ambulation.

At his November 2014 hearing, the Veteran testified that walking 100 yards or more or climbing stairs caused his knee to give out.  He reported to have fallen several times, occasionally on the knee.  He also had pain running down his leg and throughout his body.  He wore a knee brace.  He was unable to do a lot of walking or standing.  He could sit, but only for so long.  He stated that his current employment position was modified to accommodate the limitations of his knee.  He also reported difficulty driving, which he described as his feet getting "kind of stuck" but he could still maneuver his foot to touch the gas and brake.   When he reached the top step after stairclimbing, he found that he usually had to brace himself to keep from falling.  Pain also limited the motion of his knee.  He had a limp due to his knee disability.  He reported limitations standing and bending.  He had continual knee pain.  He reported that if he tried to do something while he walked, he might stumble.  He was unable to carry anything.  He used a push cart to transport things and to support himself while performing his duties.

In an April 2016 statement, the Veteran stated that he needed help putting on his knee brace.  Then in a May 2016 statement, the Veteran reported that he was physically unable to put on his right knee brace.

In May 24, 2016 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore this examination is adequate for VA purposes.  This examiner diagnosed bilateral knee strain.  At that time, the Veteran reported worsened bilateral knee symptoms since his prior examination with progressive pain, cracking/grinding, and loss of range of motion.  His knee pain affected his ability to work because he could not perform weight bearing activities and had pain when he sat for too long.  He wore a brace every day to help with stability.  He denied locking but had recurrent effusions with weight bearing.  He reported flare-ups with any weight bearing activities or prolonged sitting.  He also reported functional impairment due to limitation of motion and pain with use.  Range of motion testing found knee limitation of flexion to 110 degrees for both knees and full range of extension.  This limitation of motion contributed to functional loss in that the limitation of motion was caused by pain which limited his ability to bend, twist, and turn.  Bilateral knee pain was noted in flexion and extension and with weight bearing.  There was objective evidenced of localized tenderness or pain on palpation of the joint or associated soft tissue.  This was moderate, along the joint line, and consistent with the diagnosis.  There was objective evidence of crepitus.  

The Veteran was able to perform repetitive-use testing with no additional loss of range of motion.  The Veteran was not examined immediately after repetitive use over time and the examination was neither medically consistent nor inconsistent with his statements describing functional loss with repetitive use over time.  Pain significantly limited the Veteran's functional ability with repetitive use over time without additional loss of range of motion.  This examination was not conducted during a flare-up and the examination was neither medically consistent nor inconsistent with his statements describing functional loss during flare-up.  Again, pain significantly limited the Veteran's functional ability during a flare-up.  This resulted in additional loss of range of motion with flexion limited to 100 degrees bilaterally.  

Additional factors contributing to disability included less movement than normal, disturbance of locomotion, and interference with standing.  Muscle strength testing found 4/5 (active movement against some resistance) in flexion and extension of both knees.  This reduction in muscle strength was entirely due to the Veteran's right knee disability.  The Veteran did not have muscle atrophy.  He did not have ankylosis of either knee.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Stability testing results were normal.  The Veteran reported recurrent swelling with weight bearing activities.  The Veteran did not have recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment or a history of such.  The Veteran did not have a meniscus condition currently or a history of one.  He did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his right knee disability.  He did not have any associated scars.  He used a brace constantly as a normal mode of locomotion.  This disability affected his ability to perform occupational tasks in that he could only perform light physical and sedentary tasks due to his disability.  This examiner listed the Veteran's functional impairment as no lifting, carrying, pushing, overhead lifting, bending, stooping, crouching, crawling, or kneeling; very limited standing; and required alternating sitting and standing.

An October 2016 VA treatment record found significant atrophy of both quadriceps muscles.  There was tenderness to palpation throughout the right knee and very limited extension.  This record noted that the Veteran's right knee brace should be refurbished and he should be issued a left knee brace.

Based in the above, the Veteran's right knee disability was characterized by pain, limitation of motion, stiffness, giving way, and locking prior to November 2, 2016.   Although painful, at no point did either knee's limitation of flexion rise to a compensable level under DC 5260, meaning limitation of flexion to 45 degrees or less.  See 38 C.F.R. § 4.71a.  To the extent that the right knee has been shown to have limited extension, this limitation from 0 to 10 degrees, which is not 10 degrees or greater and does not warrant a separate rating.  Thus, the record does not show symptoms warranting a rating higher than the current 10 percent assigned for limitation of flexion the right knee.

The Board has also considered whether a separate rating was warranted for instability of the right knee during this period.  In this case, the medical evidence does not show instability.  All stability testing was normal.  Although the Veteran wore a knee brace, this was noted to be an unloader brace prescribed for arthralgia and is not shown to be the result of any documented knee instability.  Likewise, the record does not show recurrent subluxation.  Thus, a separate compensable rating under DC 5257 is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for right knee osteoarthritis prior to November 2, 2016, and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


2.  As of November 2, 2016

On November 2, 2016, the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore this examination is adequate for VA purposes.   This examiner diagnosed the Veteran with bilateral knee osteoarthritis.  The Veteran reported flare-ups of tingling, burning sensation, and numbness occasionally to his feet.  He also reported functional impairment in that he could not perform prolonged walking, standing, or sitting or kneeling or bending.  

Range of motion testing found knee limitation of flexion to 60 degrees for the right knee and 70 degrees for the left.  Both knees had full range of extension.  This limitation of motion contributed to functional loss in that the limitation of motion was caused by pain and limited his ability to kneel and climb stairs.  Bilateral knee pain was noted in flexion and extension and with weight bearing.  There was objective evidenced of localized tenderness or pain on palpation of the joint or associated soft tissue.  This was mild and along the joint line of the entire anterior knee.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with additional loss of flexion to 50 degrees on the right and to 60 degrees on the left.  The Veteran was examined immediately after repetitive use over time.  

The examiner indicated that pain, weakness, fatigability, and/or coordination did not significantly limit his right knee functional ability with repetitive use over time, but pain and fatigue caused an addition 5 degree loss of left knee flexion.  This examination was not conducted during a flare-up but was medically consistent with the Veteran's statements describing functional loss during flare-up.  

Pain, fatigue, weakness, and lack of endurance significantly limited the Veteran's functional ability during a flare-up.  This resulted in additional loss of range of motion with flexion limited to 5 degrees in the right knee and 50 degrees in the left.  Additional factors contributing to disability included swelling, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength testing found 3/5 (active movement against gravity) in flexion and extension of the right knee and full muscle strength in the left knee.  The Veteran did not have muscle atrophy.  He did not have ankylosis of either knee.  There was no history of recurrent subluxation.  The Veteran gave a history of severe lateral instability.  There was a history of recurrent effusion aggravated by overexertion with the right knee worse than the left.  Stability testing results were normal for posterior instability and 1+ (0 to 5 millimeters) for anterior instability, medial instability, and lateral instability for the right knee.  Stability testing results were normal for the left knee.  The Veteran reported recurrent swelling with weight bearing activities.  The Veteran did not have recurrent patellar dislocation, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment or a history of such.  He did have a history of medial tibial stress syndrome in both knees that did not affect the range of motion of either ankle and was characterized by breaking sensation and inflammation.  The Veteran did not have a meniscus condition currently or a history of one.  He also reported numbness in legs, imbalance, and frequent locking.  He did not have any associated scars.  He regularly used a brace as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Bilateral knee arthritis was documented by imaging studies.  This disability affected his ability to perform occupational tasks in that he  needed to get up from sitting every ten to fifteen minutes due to knee pain; he was unable to do any prolonged standing or walking; he could no bend or kneel; he could not lift or carry more than five pounds; and he avoided stairs.  The examiner noted that the Veteran had a near-fall attempting to rise from a chair during this examination.

In an addendum, the November 2016 examiner noted that the Veteran had painful movement of the knees in both active and passive range of motion.  Mild pain on repetitive testing contributed to an additional functional loss on both sides.  There was pain in weight bearing and non-weight bearing.  The estimated range of motion due to pain and/or functional loss was from zero to 40 degrees on the right and from zero to 35 degrees on the left.  In another section of that addendum, the examiner indicated that the Veteran had mild pain on repetitive use that contributed to additional functional loss and estimated the range of motion to be 0 to 20 degrees.  However, the examiner clearly indicated that the estimated range of motion due to pain and or functional loss was 0 to 40 degrees for the right knee.  This then is the most probative estimated range of motion when taking into consideration the Veteran's pain.  This is particularly the case given that the description associated with the 0 to 20 degree statement is mild pain.  

In February 2017 the Veteran underwent yet another VA examination of his knee.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore this examination is adequate for VA purposes.  At that time, the Veteran was diagnosed with degenerative arthritis of the right knee and right knee instability.  He reported pain from prolonged strenuous activities, which caused flare-ups.  He reported functional impairment in that he had difficulty walking, jogging, and performing strenuous activities for a prolonged period of time.  Range of motion testing found knee limitation of flexion to 100 degrees and limitation of extension to 5 degrees for both knees.  This limitation of motion contributed to functional loss.  Bilateral knee pain was noted in flexion and extension and with weight bearing.  This examiner also noted that there was pain on passive range of motion and pain when the joint was used in non-weight bearing.  There was objective evidenced of localized tenderness or pain on palpation of the joint or associated soft tissue.  This was mild, along the anterior joint line, and consistent with osteoarthritis.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with no additional loss of range of motion.  The Veteran was not examined immediately after repetitive use over time and the examination was neither medically consistent nor inconsistent with his statements describing functional loss with repetitive use over time.  

Pain significantly limited the Veteran's functional ability with repetitive use over time without additional loss of range of motion.  This examination was not conducted during a flare-up and the examination was neither medically consistent nor inconsistent with his statements describing functional loss during flare-up.  Again, pain significantly limited the Veteran's functional ability during a flare-up without additional loss of range of motion.  Additional factors contributing to disability included less movement than normal, weakened movement, and interference with standing.  Muscle strength testing found 4/5 (active movement against some resistance) in flexion and extension of both knees.  This reduction in muscle strength was entirely due to the Veteran' right knee disability.  The Veteran did not have muscle atrophy.  He did not have ankylosis of either knee.  There was no history of recurrent subluxation or recurrent effusion.  There was a history of slight lateral instability on the right.  Despite normal stability testing results, the examiner found instability.  The Veteran did not have recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment or a history of such.  The Veteran did not have a meniscus condition currently or a history of one.  He did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his right knee disability.  He did not have any associated scars.  He used a brace constantly as a normal mode of locomotion.  This disability affected his ability to perform occupational tasks in that it limited walking, jogging, and performing strenuous activities for a prolonged period of time.

Based in the above, as of November 2, 2012, the Veteran's right knee disability is characterized by pain, limitation of motion, crepitus, locking, imbalance, and instability.  The right knee estimated limitation of flexion due to pain and/or functional loss was to 40 degrees.  During a flare-up, that limitation was estimated at 5 degrees of flexion.  The current 30 percent rating reflects the degree of limitation during a flare up.  See 38 C.F.R. § 4.71a, DC 5260.  The right knee has not been shown to have a compensable degree of limited extension.  Although limitation to 5 degrees is noted, a compensable degree of limitation of extension requires limitation to 10 degrees or more.  See 38 C.F.R. § 4.71a, DC 5261.  Thus, the record does not show symptoms warranting a rating higher than the current 30 percent assigned for limitation of motion of the right knee.

The Veteran is currently in receipt of a separate 10 percent rating for instability.  During this period, the Veteran reported severe instability, but objective testing found no more than slight instability.  The Board finds the objective stability testing results more probative because this is an actual test result and not an interpretation of the amount of instability.  The current 10 percent rating reflects these objective findings.  See 38 C.F.R. § 4.71a, DC 5257.  The record does not show recurrent subluxation.  Thus, a separate rating higher than 10 percent under DC 5257 is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 30 percent for right knee arthritis and against a separate rating higher than 10 percent for right knee instability.  Hence the appeals as to higher ratings for these disabilities must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


B.  Chronic Sinusitis

The Veteran is seeking a compensable rating for chronic sinusitis.  The Veteran was originally granted service connection for chronic sinusitis with nasal congestion in the July 2012 rating decision on appeal.  At that time, this disability was rated noncompensable (0 percent) effective February 16, 2011.

His sinusitis is currently rated under DC 6511.  Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a General Rating Formula for Sinusitis.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis. 

Under the General Rating Formula for Sinusitis, a noncompensable evaluation is warranted when sinusitis is detected by x-ray only.  A 10 percent rating requires one or two incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent evaluation requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 6511, General Rating Formula for Sinusitis.  An incapacitating episode means one that requires bed rest and treatment by a physician.  See id., Note.

Treatment records throughout this period show a diagnosis of chronic sinusitis.  The Veteran also has a diagnosis of allergic rhinitis and has been prescribed medication, including nasal spray for that condition.

In July 2011 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran reported constant sinus problems since August 1971.  He reported episodes as often as seven times a week, lasting up to 24 hours.  He experienced headaches with sinus episodes.  His sinus problem necessitated antibiotic treatment lasting four to six weeks.  This disability interfered with his breathing through the nose and caused pain.  He also had purulent discharge from the nose, hoarseness of the voice, and crusting.  The bone had never been affected.  He did not take any medications for this disability or experience any overall functional impairment.  Physical examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar and no disfigurement.  There was no rhinitis noted in examination of the nose.  No sinusitis was detected on examination.  The accompanying radiology report noted post-inflammatory changes in the ethmoid and maxillary sinuses, most likely chronic, and nasal septal deviation to the left.  This examiner did not provide information regarding the frequency of sinusitis episodes.

At his November 2011 hearing, the Veteran reported last being treated for sinusitis two or three weeks prior.  His symptoms included headaches, continuous drainage, and post-nasal drip.  He treated this condition with nasal spray two to four times per day and irrigation twice per day.  He reported constant sinusitis and medications through VA.  It affected his eyes, ears, nose, and throat and caused disorientation.

The VA treatment records from VAMC West Los Angeles do not corroborate the Veteran's testimony of sinusitis treatment in the weeks leading up to his hearing.

In his July 2012 notice of disagreement, the Veteran stated that his sinuses were plugged up.  He had to use over-the-counter medication and hot towels to open them and then they drained constantly.  

In his June 2013 VA Form 9, the Veteran reported six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge crusting.

At his November 2014 hearing, the Veteran testified that his symptoms include persistent headaches that he managed with pain medication, continuous sinus discharge, and post-nasal drip.  He treated this disability with nasal spray multiple times per day.  He testified that his symptoms never went away.  He was always on some type of medication for it.  It affected his eyes, ears, nose, and throat and sometime caused disorientation.  This disability caused difficulty breathing and sleeping.

In May 2016 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore this examination is adequate for VA purposes.  At that time the Veteran reported recurrent sinus infections two to three times per year necessitating antibiotic use.  He complained of chronic post-nasal drip and occasional cough.  His sinus infections were occasionally associated with headaches and severe congestions.  He used Flonase daily for the congestion.  His symptoms included headaches, sinus pain, and purulent discharge.  This examiner found that the Veteran had two non-incapacitating episodes of sinusitis in the prior 12 months.  He had not had any incapacitating episodes of sinusitis during that time.  He had not had sinus surgery.  He did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to this disability.  He did not have any associated scars.  Computed tomography (CT) from January 2012 found mild mucosal thickenings.  There were no other significant diagnostic test findings and/or results.  This disability did not impact the Veteran's ability to work.

At his January 2018 hearing, the Veteran reported using nasal spray for his sinusitis.  He had liquid, not crusty, drainage and sometimes his nose clogged up so he could not breathe.  He also reported headaches, pain, and sinus pressure.

Based on the above, the Board finds that the Veteran's sinusitis does not warrant a compensable rating.  The Veteran has testified that he receives treatment and medication for this condition from VA, but the VA treatment records do not reflect the frequency that the Veteran reports.  Moreover, the Veteran's disability picture is complicated by the addition of non-service connected allergic rhinitis, for which he has been prescribed daily nasal spray.  The Veteran has not been shown to have the requisite knowledge, skills, or experience to competently differentiate between his symptoms of sinusitis and allergic rhinitis.  Therefore his lay statements regarding frequency of episodes of sinusitis are less probative than the medical record.  Contrary to the Veteran's lay statements, the medical evidence finds only two non-incapacitating episodes of sinusitis per year.  This is consistent with a noncompensable rating for sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6511.  A higher rating requires a showing of either at least one incapacitating episode of sinusitis per year or at least three non-incapacitating episodes of sinusitis.  See id.  That degree of impairment is not shown.  Therefore, the Board finds that a compensable rating for chronic sinusitis is not warranted and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


C.  Pseudofolliculitis Barbae

The Veteran is seeking a compensable rating for pseudofolliculitis barbae.  The Veteran was originally granted service connection for pseudofolliculitis barbae in the July 2012 rating decision on appeal.  At that time, this disability was rated noncompensable (0 percent) effective February 16, 2011.

His pseudofolliculitis barbae is currently rated under hyphenated DC 7813-7806.  Hyphenated DCs are used when a rating under one DC (DC) requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, DC 7813 provides rating criteria for dermatophytosis and DC 7806 provides rating criteria for dermatitis or eczema.  See 38 C.F.R. § 4.118.

Under DC 7813, dermatophytosis is rated as scars (DCs 7801, 7802, 7804, or 7805) or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.

Under DC 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

In Johnson v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806, which pertains to dermatitis or eczema, based on the plain language of the rating criteria, irrespective of whether topical corticosteroids are in fact considered to be systemic therapy from a medical standpoint.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  In reversing this decision, the Federal Circuit agreed with the VA that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility did not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson v. Shulkin, 862 F.3d 1351   (2017).

Throughout the appeals period, the treatment records show that the Veteran's pseudofolliculitis barbae was mild/well-controlled.  He was instructed to limit shaving and was prescribed topical cream and an electric razor.

In September 2011 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran reported having this condition since 1971.  This skin disability involved areas that were exposed to the sun, including the face and neck, but not the head and/or hands.  He reported that this affected his face, lower jaw, and neck.  It caused itching along his lower jaw and neck.  His symptoms occurred constantly.  He had no exudation, ulcer formation, shedding, or crusting.  He had not undergone any treatment for this condition in the prior 12 months.  He did not experience any overall functional impairment from this condition.  

Physical examination of the skin revealed pseudofolliculitis barbae.  His pseudofolliculitis barbae was located on the face and was characterized by crusting and hyperpigmentation of less than six square inches.  There was no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  The skin lesion coverage of the exposed area was three percent.  The skin lesion coverage of the whole body was one percent.  The skin lesions did not manifest in connection with a nervous condition.  There was no scar based on the skin examination.  The Veteran's pseudofolliculitis barbae affected his usual occupation and daily activities due to occasional pruritus.

In his July 2012 notice of disagreement, the Veteran stated that the pain of ingrown hair remained.  Over-the-counter medication did not heal this problem.

In his December 2013 statement, the Veteran reported that his treatment for pseudofolliculitis barbae was no longer effective and his symptoms had worsened causing his face to become inflamed for two weeks.  He was unable to shave and his face and neck felt like they were on fire.  He did not have anything to cool it down.

At his November 2014 hearing, the Veteran testified that he had to grow a beard due to skin irritation.  He had to let the hair grow out or he bumps and ingrown hairs on his face would be worse.  His doctor prescribed an electric razor, but he was unable to obtain one.  He felt that his beard was detrimental to his job search because everyone else at the places he applied was clean shaven.  He treated this condition with medication. If he shaved, bumps broke out on his face and neck; then by the time the hair grew out it was full of pus and very irritated.  It caused itchy pain.  

In an April 2016 statement, the Veteran stated that the creams given to him by VA did not prevent pain or itching and so his face and neck were in constant pain.

In May 2016 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore this examination is adequate for VA purposes.  At that time the Veteran reported that his pseudofolliculitis barbae was unchanged since his last VA examination.  He continued to grow a beard and not shave in order to avoid exacerbating the rash.  He does not use any products for this condition.  This condition caused hypopigmented scars when it occurred and resolved.  He did not have any neoplasms.  He did not have any systemic manifestations due to skin disease.  He had not been treated with oral or topical medications in the prior 12 months.  Physical examination found that dermatitis affected less than five percent of the total body area and less than five percent of the exposed area.  His pseudofolliculitis barbae was characterized by small papules interspersed in the beard on the skin of the chin, mandible, and upper neck.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his skin disability.  This disability did not impact his ability to work.

An October 2016 VA treatment record noted multiple perifollicular brownish erythematous papules with hyperkeratotic white scale overlying in the beard, upper neck, flexural arms, inner thighs, and buttocks.  The differential diagnoses of this rash were guttate psoriasis versus lichen planus versus other.

Based on the above, the Board finds that the Veteran's pseudofolliculitis barbae does not warrant a compensable rating.  This skin disability is repeatedly shown to affect less than five percent of the Veteran's entire body and less than five percent of the exposed area.  To the extent that he has received any treatment for this condition, it has been topical cream and he has been instructed to use an electric razor.  This is consistent with a noncompensable rating for pseudofolliculitis barbae.  See 38 C.F.R. § 4.118, DC 7806.  A higher rating under this diagnostic code would require involvement of more than five percent of the entire body or more than five percent of exposed areas affected or systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  This is not shown in the record.  Therefore, the Board finds that a compensable rating for pseudofolliculitis barbae is not warranted and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


D.  Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of right knee disability, sinusitis, and pseudofolliculitis barbae are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).


IV.  Service Connection - Lumbar Spine

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 [either one or both depending on whether the service was during a period of war (1110) a period other than war (1131) or both (1110, 1131)] (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6.

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. §4.71a, Diagnostic Code 5003.

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C. §§ 1111, 1137 (2013); 38 C.F.R. § 3.304 (b)(2017).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (a) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b).

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

In this case, the record does not show x-ray evidence of lumbar spine arthritis with limitation of motion within one year of the Veteran's separation from service.  Furthermore, the record does not show arthritis confirmed by x-rays for several years after service.  Indeed, imaging studies from September 2002 found no evidence of significant degeneration or acute lumbar spine osseous disease.  The September 2003 x-ray, by contrast, showed moderate degenerative disc disease.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

The Veteran's lumbar spine condition is currently diagnosed as degenerative disc disease with radiculopathy.

His induction examination noted mild dorsal kyphosis with full range of motion and no muscle spasm.  In January 1972 he complained of back pain.  His November 1972 separation examination found a normal spine.  As such, the Veteran's service treatment records do not establish an increase in severity of his pre-existing dorsal kyphosis and so aggravation of that condition is not conceded.

Additionally, the Veteran stated that he sustained a lumbar spine injury during service when he was involved in a motor vehicle accident in 1971 or 1972 while stationed in Germany.  At his January 2018 hearing, the Veteran reported being prescribed pain medication following a January 1972 motor vehicle accident.  He stated that this prescription was filled more than once.  The service treatment records only refer to one complaint of back pain in January 1972, without reference to a motor vehicle accident.  There is no record of follow treatment or medication for this.  By contrast, the Veteran did seek subsequent medical treatment for complaints of venereal disease, dandruff, and pseudofolliculitis.

In June 2016 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation; then provided a medical nexus opinion with rationale.  Therefore, this examination is adequate for VA purposes.  This examiner found no documentation of the reported motor vehicle accident in service, but did note that the Veteran's entrance examination reflects back pain due to a pre-service motor vehicle accident in November 1969 and the complaint of back pain in January 1972.  This examiner also noted that the Veteran had a long history of morbid obesity primarily carried his weight in a very protuberant abdomen.  Ultimately, this examiner found that the Veteran's current lumbar spine condition was less likely than not incurred in or caused by the Veteran's military service.  He stated that there was no evidence that a back injury persisted in a real or permanent sense following his induction or his separation from service.  The Veteran's degenerative disc disease did not arise until many years later during which time his morbid obesity would have surely played a role.

Turning to the question of secondary service connection, the Veteran has a current lumbar spine diagnosis and is currently service connected for a right knee disability.

In May 2015 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation; then provided a medical nexus opinion with rationale.  Therefore, this examination is adequate for VA purposes.  This examiner found that the Veteran's lumbar condition was less likely than not caused by his service connected right knee osteoarthritis, noting that the Veteran currently has degenerative disc disease diffusely affecting his lumbosacral spine.  Considering that it is distributed throughout the spine and not localized to one side, it does not suggest a significant limp caused by the right knee disability.  Instead, bilateral degeneration throughout the spine suggests that the lumbar condition is more likely associated with the Veteran's age and weight.  This examiner also considered whether the Veteran's service connected right knee disability aggravated his lumbar condition, but found that the Veteran's lumbar condition was less likely than not aggravated by his service connected right knee osteoarthritis.  Again the examiner noted that the bilateral degeneration of the spine suggested that it was not affected by his right knee disability.

To the extent that the Veteran himself attributes his current lumbar spine symptoms to his military service or his service connected right knee disability, the Board finds that this is a complex medical question.  The Veteran entered service with lumbar spine complaints related to a pre-service motor vehicle accident.  Radiologic evidence did not establish arthritis until many decades after separation.  A February 2012 VA treatment record also notes chronic low back pain since a car accident in 2003. Additionally, as noted by the medical examiner, the Veteran's increasing age and prolonged morbid obesity are risk factors for his current condition.  As such, specific knowledge or training is required to differentiate between the symptoms of his pre-existing and current conditions in light of the significant passage of time.  Similarly, the ability to causally link the Veteran's current lumbar spine condition to his right knee disability requires an understanding of the complex interplay among the joints.  The record does not suggest that the Veteran has the requisite knowledge or training to provide such an opinion.  Therefore, he is not competent to provide a lay opinion on etiology in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


V.  Dental

Finally, the Veteran is seeking compensation for a dental disorder.  Specifically, he has argued that while in service he had an unsuccessful tooth extraction wherein the tooth broke in half and the remainder was left in his mouth.  He further states that this broken tooth has caused continual gum infections, bad breath, an uneven bite, and pain.  

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, DCs 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

The Board notes that the portion of VA's Schedule for Rating Disabilities addressing dental and oral conditions was revised effective September 10, 2017.  The Veteran has not been notified as to the changes in the regulations and the RO has not adjudicated his claims under the new regulations; however, as the new regulations involve benign or malignant neoplasms that are not applicable to the Veteran's current claim and the other changes involved only clarification of the rating terms, the Board finds that there is no prejudice in adjudicating the Veteran's dental claim.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the AOJ for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

The record shows that the Veteran wears dentures.  Furthermore, the dental disability claimed, the partial remainder of an incomplete tooth extraction, is not a compensable dental disorder.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection for compensation purposes could be allowed. 

The records do not indicate that during service the Veteran incurred an injury to the mandible or maxilla and the Veteran does not contend otherwise.  There is evidence lost teeth and periodontitis after service, but no indication of loss of teeth as the result of the loss of mandible or maxilla.  Thus, none of the other DCs, 9900 through 9916, apply in this case.  Again, DCs 9917 and 9918 are not applicable because they involve neoplasms, which are not present in this case.

While service connection may be established for treatment purposes for replaceable missing teeth and periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  In addition, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, DCs 9913-9916.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes. 

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


VI.  TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran is currently service connected for generalized anxiety disorder, right knee osteoarthritis, right knee instability, tinnitus, chronic sinusitis, and pseudofolliculitis barbae.  His combined rating did not meet the schedular requirements for TDIU until January 9, 2017.


A.  Prior to January 9, 2017

Although the Veteran did not meet the schedular requirements for TDIU prior to January 9, 2017, the claim of TDIU for that period may still be referred to the Director of Compensation Services for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16 (b).

Then the issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran received a Bachelor of Arts degree at Northern Illinois University in 1983.  He also received a Master of Divinity in 1993 and a Doctor of Ministry in 2004 from Fuller Theological Seminary.  

His reported work history is inconsistent in the record.  At various times he reported work as a letter carried for the United States Postal Service until 1996, self-employment in insurance part-time from June 1983 to August 2006, an associate pastor at a church from 1996 to 2001, chaplain at a charity helping the homeless from March 2005 to August 2009, and self-employment as a part-time agent from January 2011 to December 2012.  In his August 2013 resume for vocational rehabilitation, he listed current positions as chaplain at a local jail and associate pastor at a church.  It is unclear if these were paid or volunteer positions.

An October 2012 Disability Benefits Questionnaire found that the Veteran's chronic low back, right knee, and shoulder pain with impingement were likely to be permanently disabling.  The Veteran was unemployed and this examiner found that the Veteran's medical conditions prevented him from securing or following a substantially gainful occupation.  The Veteran does not have a service connected shoulder disability.  Thus, while the October 2012 examiner found the Veteran unemployable, this finding relied at least in part on the effects of his non-service connected shoulder disabilities.  The remainder of the record fails to find the Veteran unemployable due to his service connected disabilities.  

VA vocational rehabilitation records note that the Veteran worked in a non-paid work experience position beginning in March 2013.  At his November 2014 hearing, he testified that he had an unpaid job at VA working as a veterans' service representative fulltime.  He got that position through vocational rehabilitation and was hoping to be hired as a fulltime employee.

An April 2015 VA psychiatric examination noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In June 2015 the Veteran began working as a VA claims assistant.  Records indicate that this is a paid position, GS-6.

In his April 2016 statement the Veteran argued that his pseudofolliculitis barbae and/or his inability to stand for long periods must be why he had not been hired for the positions for which he had recently applied.  He noted that he had 40 years of counseling experience in public finances and reported that he had a doctorate in that field.  He felt that his facial hair cost him several positions that involved public contact.  Despite the Veteran's assertions, the Veteran has not demonstrated that his facial hair has prevented him from being hired for any of the positions to which he applied.  

The May 2016 VA examiner noted that the Veteran's right knee disability limited his ability to work to very light sedentary work with alternate sitting standing only.  His sinusitis and pseudofolliculitis barbae did not affect his ability to work.

In a June 2016 statement, the Veteran argued that despite his current position with VA, he was unemployable.  He argued that he was only able to obtain this position after filing a grievance with the Chairman in 2015.  He had unsuccessfully applied to 22 positions for which he believed he was qualified.  The record suggests that most, if not all of these positions were jobs with VA.  The Board takes judicial notice that federal government positions, like those with the VA, are highly competitive.  He attributed this to his outward appearance related to his disabilities.  He reported increasing difficulties with prolonged standing and sitting and with his memory.

In an October 2016 statement, the Veteran argued that his pain and suffering had increased to the point that it was affecting his ability to work.  He suffered for eight hour a day at work and then suffered at home whenever he had to walk or sit.

Based on the above, the record does not establish that the Veteran's service connected disabilities alone have rendered him unable to secure or follow a substantially gainful occupation.  The Veteran's right knee disabilities limit his mobility and his psychiatric disability causes some reduction in productivity and reliability, but the combined effects of these disabilities is not an inability to secure or follow a substantially gainful occupation.  His other service connected disabilities are not shown to impact his employability.  Despite the Veteran's difficulty in obtaining a position, he was ultimately successful in doing so and difficulty obtaining his desired position is not akin to inability to secure any substantially gainful occupation.  As such, referral for extraschedular TDIU consideration is not warranted.

B.  As of January 9, 2017

The Veteran met the schedular threshold requirements for TDIU as of January 9, 2017.  

The Veteran has been employed for the entirety of this period.  The issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran underwent a VA psychiatric examination during this period, which found occupational and social impairment with reduced reliability and productivity.

The record does indicate that the Veteran was having some difficulty keeping up with the production requirements of his current position and was placed on a performance improvement plan in March 2017 and, after failing to demonstrate successful performance, was placed on unclassified duties in July 2017.  Nevertheless, the Veteran remains employed.

Although employment alone is not a bar to TDIU if that employment is marginal, the record does not currently establish that the Veteran's work as a VA claims assistant qualifies as marginal.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16 (b).  As a GS-6, the Veteran's income far exceeds the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16; see also U.S. Census Bureau, Poverty Thresholds, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (last visited March 30, 2018).  Alternately, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16 (b).  Again, this is not shown here as the Veteran has not shown that this was in a family business or sheltered workshop.  Thus, there is no indication that this work was marginal and it can be used as evidence against his claim.  As such, TDIU as of January 9, 2017, is not warranted and the appeal as to that issue must be denied.  There is no reasonable doubt to be resolved.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for left knee condition is reopened.

New and material evidence having been received; the claim of entitlement to service connection for degenerative disc disease, lumbar spine, is reopened.

Prior to November 2, 2016, an initial rating higher than 10 percent for right knee osteoarthritis is denied.

As of November 2, 2016, a rating higher than 30 percent for right knee osteoarthritis is denied.

As of November 2, 2016, a rating higher than 10 percent for right knee instability is denied.

An initial compensable rating for chronic sinusitis with nasal congestion is denied.

An initial compensable rating for pseudofolliculitis barbae is denied.

Service connection for degenerative disc disease, lumbar spine, is denied.

Service connection for dental condition is denied.

TDIU is denied.


REMAND

Although the Veteran underwent a May 2015 VA knee examination in conjunction with his left knee strain claim, this examination did not address his contention that his current left knee strain was related to a left knee injury in service.  Specifically, the Veteran testified that he injured both knees in service during a low-crawl from the bivouac area to the company area.  There is a record showing complaints of stiff right knee pain in March 1971 during concentration course in basic training, but there is no mention at this time of left knee symptoms.  Nevertheless, the Veteran is competent to provide lay evidence that his left knee was injured to a lesser extent at that time.  As such, an addendum opinion is necessary to address the question of direct service connection.

Additionally, during the pendency of this appeal, the Veteran filed a claim for an increased rating for generalized anxiety disorder, which was partially granted in a July 2017 rating decision.  In an August 2017 notice of disagreement, the Veteran disagreed with this rating and its effective date.  Regulation and case law require that the Board remand such cases for issuance of a statement of the case.  See 38 C.F.R. § 19.9 (c); see also Manlincon v. West, 12 Vet. App. 238 (1999).  This notice of disagreement also included other issues that were decided more than one year earlier and, therefore, this notice of disagreement was untimely as to the remaining issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the case to the May 2015 VA examiner, or if he is not available, to another qualified examiner for the purpose of obtaining an addendum opinion.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee condition had its onset during active service or was caused by active service.  The examiner must accept as fact the Veteran's report that he injured his left knee during service at the same time that he injured his right knee but did not report for treatment of the left knee.

The examiner must support any and all opinions with a rationale.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  After completion of the above and any additional development deemed necessary, readjudicate the claim of entitlement to service connection for a left knee condition.  If the benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

3.  Furnish to the Veteran and his representative a statement of the case on the issues of an increased rating for generalized anxiety disorder and the effective date of an increased rating for generalized anxiety disorder.  Return that issue to the Board only if he timely perfects his appeal as to that issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


